Appellant was convicted of murder in the first degree, and his punishment assessed at death.
Appellant objected to the following portion of the court's charge: "All persons are principals, who are guilty of acting together in the commission of an offense. When an offense has been actually committed by one or more persons, the true criterion for determining who are principals is, did the parties act together in the commission of the offense; was the act done in pursuance of a common intent and in pursuance of a previously formed design in which the minds of all united and concurred? If so, then the law is that all are alike guilty, provided the offense was actually committed during the existence and in the execution of the common design and intent of all, whether in point of fact all were actually bodily present on the ground when the offense was actually committed or not." This charge is erroneous. In order to constitute one a principal he must be actually bodily present when the offense is committed. Appellant's defense was, and his testimony tended to show an alabi; and in this charge the court tells the jury defendant would be a principal whether he was actually present or not. For a discussion *Page 5 
of this matter see the following authorities: McIver v. State, 37 S.W. Rep., 745; Dawson v. State, 38 Tex.Crim. Rep.; Yates v. State, 42 S.W. Rep., 296; Bell v. State, 39 Tex. Crim. 677; Wright v. State, 40 Tex.Crim. Rep.; Bennett v. State, 43 Tex.Crim. Rep.; Faulkner v. State, 43 Tex. Crim. 311; McAlester v. State, 76 S.W. Rep., 760.
For the error discussed the judgment is reversed and the cause remanded.
Reversed and remanded.